HonorableHomer Garrison,Jr.
Director
Texas Departmentof PublicSafety
Camp Mabry
Austin,Texas

Attention:Mr. J. B. Draper

Dear Sir:           OpinionNo. O-4975
                    Re: Under the provisionsof Section 10, House
                        Bill 20, Acts of the 47th Lagislature,
                        would the Texas Departmentof Public
                        Safety be authorizedto cause personswho
                        are advancedin years or sufferingfrom
                        certainphysicaldefectsor nervous dis-
                        orders to submitto an examinationto
                        determinetheir ability to operatea motor
                        vehicle safely?

You have requestedthe opinionof this departmenton the above stated
question.

House Bill 20, Acts of the 47th Legislature,cited by you is the
currentTexas Drivers'LicenseLaw. In the herein after quoted provisicm
of said law, the word "department" refers to the Texas Departmentof Public
Safety,and the word "Director"refers to the Directorof that department.

Section 10 of the Act, relatingto examinationof applicantsfor drivers'
licenses,providesas follows:

    "The Departmentshell examineevery applicentfor an operator's,
     commercialoperator's,or chauffeur'slicense,except as otherwise
    providedin this Section. Such examinationshall be held in the
    countywhere the applicantresidesor makes applicationwithin not
    more than ten (10) days from the date applicationis made. It shall
    includea test of the applicant'svision,his abilityto understand
    highway signs in the English languageregulating,warning,and
    directingtraffic,his knowledgeof the trafficlaws of this State,
    and shall includean actual demonstrationof abilityto exercise
    ordinaryand reasonablecontrolin the operationof a motor vehicle
    and such furtherphysicaland mental examinationas the Department
    finds necessaryto determinethe applicant'sfitnessto operatea
    motor vehiclesafely upon the hi&ways, and provided, furtherthat the
HonorableHomer (XIrrison,
                        Jr. Page (0-49‘75)



    Director&ail have the authorityto cause to be re-examincdlicensee
    in any case w'hichin his Judgmentthe lizensaeis incapableof
    operatinga motor vehicle,said exam'inationshall be held in the
    countyof the licensee'sresidenceunless otherwiseagreed to by both
    parties to be held elsewhere."

Said House Bill 20 is now codifiedas Article 66873, Ferna's Revised
Civil Statutesof 1925.

Under the authorityof this btatute,'
                                   It is our o&&ion that you, as director
of the Departmentof PubZ.icSafety,arc authorizedto cause liocnseeswho
are advancedin pars or,sufferingfrom p&ys;Laaidafcztsor nervous
disordersto submitto an examination'51determinethc?r abilityto opgate
a motor vehiclesafelywhenever,in your Judgmcnt~the iioenseeis lncapable
of operatinga motor vehicle. Under the statute, %mqdble    of operating
 a n&or vehicle"wan6 the lack of atKLity +Q exeroiseordinaryand
reasonablecontrolin thc~opcrationof a motor vehicln:and to operate@oh
vehicle safelyu&n the highways.

                                   Yours very t~xiiy

                              ATTORNEYGESIRRALCPTECiAS

                              s/W. R. Allen




WRA:mp
    '_
A&omDl&.     8, 1gk2

s/ GERALDc. MnETN
A!I%XNEXCSRRRALOF~S

APPRom 0PlN1ONCO&lMITrEg
BY B. W. B.
CHAIRMAN